Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 1 of 11 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
COURTNEY J. WILSON,
PLAINTIFF, Case No.
JURY TRIAL DEMANDED
JEFFERSON COUNTY SHERIFF’S
DEPARTMENT,
BROCK BRIDGES, and
JOHN DOE,

DEFENDANTS.

V`/\./\./V\/\/`/VVV\./VVV

COMPLAINT
PRELIMINARY STATEMENT
l. On April 5, 2016, Plaintiff Courtney J. Wilson, f/k/a Courtney J. DeGregorio, Was
arrested by Jei`f`erson County SherifPs Department. Defendant Deputy Brock
Bridges, who responded to a domestic violence call at Ms. Wilson’s house,
incorrectly and improperly identified Ms. Wilson as the suspect, despite clear
indication that she had been battered and abused by her then-husband. Ms. Wilson
requested medical assistance from Defendant Bridges, Defendant Officer John Doe,
and Defendant Sheriff’s Oftice for her obviously serious injuries and Was denied
medical care. As a result of Defendant Bridges’, Defendant Doe’s, and Defendant
Sheriff’ s Office failure to obtain medical care for Ms. Wilson, she suffered brain

injuries With long-term damage that otherwise could have been treated and avoided

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 2 of 11 Page|D #: 2

had Defendants acted in accordance with the Department’s own standard operating
procedures

2. This is a civil action for violation of Ms. Wilson’s rights under the Fourth and
Fourteenth Amendments to the United States Constitution, actionable pursuant to 42
U.S.C. §1983.

PARTIES

3. Plaintif`f Courtney Wilson was, and at all times material hereto has been, a resident
of the City of Fenton, State of Missouri.

4. Defendant Jefferson County SherifP s Office is an official division of the County of
Jefferson, organized and existing pursuant to Missouri law.

5 . Defendant Officer Brock Bridges is a sworn peace officer and employed as a Deputy
by Defendant Sherist Office. All of Deputy Bridge’s actions set forth in this
Complaint were done under color of law. Deputy Bridges is sued in his individual
capacity.

6. Defendant Officer John Doe is a sworn peace officer and employed as an Officer by
Defendant Sheriff"s Of`fice. All of Defendant Officer John Doe’s actions set forth in
this Complaint were done under color of law. Officer John Doe is sued in his
individual capacity.

JURISDICTION AND VENUE

7. This cause is brought pursuant to 42 U.S.C. §1983. This Court has jurisdiction over
this action pursuant to 28 U.S.C. § 1331 and 1343. Venue is appropriate in this Court
pursuant to 28 U.S.C. § l39l(b), since the Defendants are located, and all of the

incidents giving rise to this suit occurred, in this judicial district.

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 3 of 11 Page|D #: 3

FA_CTS_

8. On April 5, 2016, Plaintiff returned to her home from dinner with her mother when
she was attacked and physically assaulted by her then-husband, Charles DeGregorio.

9. Plaintiff sustained a number of serious injuries from the assault, including a serious
concussion, bruising to her face and body, and a black eye. Mr. DeGregorio had no
injuries to substantiate his claim as a victim of domestic violence.

10. DeGregorio called the Jefferson County Sheriff’s Office and falsely claimed that
Plaintiff attacked him, even in spite of the very visible evidence on Plaintiff’s body
that she was the victim of domestic violence. DeGregorio further falsely claimed that
Plaintiff was intoxicated, drunk, and belligerent during his 911 call.

ll. Defendant Deputy Bridges answered the call placed by Mr. DeGregorio and later
drafted the incident report later submitted to Defendant Sherif`f’s Department.

12. According to Defendant Bridges’ own report, Mr. DeGregorio had no injuries, only
“redness in both cheeks.” However, Defendant Bridges reported that Plaintiff was in
a “confused state,” and that she had bruising below her left eye.

13. Standard operating procedure (“SOP”) for domestic violence calls in Jefferson
County is to arrest either both parties to an incident, or neither party. Here, however,
Defendant Bridges arrested only Plaintiff and transported her to Defendant Sheriff’s
Office.

14. At no point did Defendant Bridges administer a field sobriety test or make any sort
of assessment pertaining to Plaintiff`s sobriety or to substantiate Plaintiff’s ex-

husband’s allegations that she was intoxicated

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 4 of 11 Page|D #: 4

15. Despite this SOP for domestic violence calls and the obvious seriousness of
Plaintiff` s injuries, Defendant Bridges arrested only Plaintiff and transported her to
Defendant Sheriff"s Office for booking and processing

16. The Defendant Sherif`f`s Office has another SOP that states that “[n]o persons shall
be received into or detained in the JSCO Jail facility while in need of immediate
medical attention. The jail officer shall not accept custody of such persons until they
have received appropriate medical care and are accompanied by a release signed by
competent medical authority. It is the responsibility of the arresting officer to
ensure a person in their custody has received necessary medical attention prior
to presenting that individual to the facility” (emphasis added).

17. Having seen Plaintiff"s disorientation, confusion, and blackened eye, Defendant
Bridges failed to recognize that Plaintiff obviously was injured and in need of medical
assistance. Nevertheless, Defendant Bridges unlawfully arrested Plaintiff and
improperly applied handcuffs to her wrists, causing bruising and tissue damage to
Plaintiff.

18. Plaintiff repeatedly requested medical assistance from Defendant Bridges during
transport to the Defendant Sherist Of`fice jail facility, and Defendant Bridges
refused to obtain the required medical care and a release signed by a competent
medical authority, according to the Defendant Sheriff’s Office’s own SOP.

19. Defendant Bridges had an obligation, pursuant to the Defendant Sheriff"s Office’s
own SOP,`to obtain medical assistance prior to bringing Plaintiff to the jail facility.

Defendant Bridges failed to meet that obligation.

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 5 of 11 Page|D #: 5

20. During booking and processing at Defendant SherifF s Office, Plaintiff repeatedly
requested medical assistance from Defendant Officer John Doe during the inmate
intake process.

21. Defendant Sheriff" s Office has an SOP that specifically states “[n]o prisoner shall be
booked into the holding facility or otherwise held for interrogation or other purposes
that has injuries or illnesses that require hospitalization or attention of a health care
professional,” and the responsibility is placed on the arresting deputy to transport the
alleged suspect to a medical facility prior to intake at thejail facility.

22. Defendant Sherif`f’s Office and Defendant Doe had an obligation to direct Defendant
Bridges to obtain medical attention for Plaintiff prior to booking and processing and
failed to do so.

23. No officer called for the facility nurse or took additional steps to provide medical
assistance to Plaintiff, despite her repeated requests.

24. Plaintiff continued to suffer from her head injuries for the duration of the night while
in custody of Defendant Sheriff’ s Office.

25. Upon Plaintiff`s release from Defendant Sheriff’ s Office the next morning, at
approximately 11:00 a.m. on April 6, 2016, Plaintiff immediately went to the St.
Clare Health Center Emergency Department.

26. A medical examination of Plaintiff revealed that she had suffered from an assault,
resulting in a concussion, facial contusions, and body contusions.

27 . As a result of Defendant Sheriff’s Office failing to obtain medical care for Plaintiff,
she suffered long-term brain damage, including post-concussion syndrome; post-

traumatic stress disorder; anxiety disorder, requiring additional medication to control

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 6 of 11 Page|D #: 6

panic attacks, such as Xanax, Tramadol, and antidepressants to treat major depressive
disorder, which was made worse by this incident; increased trouble sleeping due to
post-traumatic stress disorder; bipolar disorder; short-term memory loss; and
increased fear of the police, even for minor traffic incidents.

28. Following Plaintiff`s discharge from the Emergency Room on April 6, 2016, Plaintiff
appeared at the Defendant Sheriff’ s Office in Hillsboro to submit her statement to
Defendant Sheriff’s Office related to the alleged domestic assault complaint filed by
her ex-husband. Plaintiff” s statement was never taken by Defendant Bridges during
their initial encounter.

29. Defendant Sheriff’ s Office refused to take Plaintiff` s statement and instead a staff
member there advised her that because her ex-husband had filed a criminal complaint
against her, she was ineligible to submit her own complaint or even attach her own
statement to the previously-filed report. Plaintiff was prohibited from submitting her
own statement or separate incident report due to Defendant Sheriff’s Office refusal
to assist her.

30. As a result of Defendant Bridges’ unlawful detention of Plaintiff, Plaintiff lost her
employment at Datix, LLC.

31. Since the incident and failure to obtain necessary medical care, Plaintiff continues to
suffer from post-concussion syndrome, post-traumatic stress disorder, anxiety,
depression, and short-term memory loss, and further was diagnosed with bipolar
disorder following the incident. As a result of the Defendants’ unlawful,
inappropriate treatment, Plaintiff has developed a crippling fear and deep mistrust for

law enforcement as a direct result of this incident.

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 7 of 11 Page|D #: 7

COUNT I
UNLAWFUL ARREST OF THE FOURTH AND
FOURTEENTH AMENDMENTS TO UNITED STATES CONSTITUTION,
COGNIZABLE UNDER 42 U.S.C. § 1983 AGAINST DEFENDANT BROCK
BRIDGES

For Count l of her cause of action against Defendant Deputy Brock Bridges,

Plaintiff states:

32. Plaintiff incorporates by this reference the allegations contained in paragraphs 1
through 31 as though fully set forth in this Count I.

33. Plaintiff committed no offense and Defendant Bridges did not have probable cause
to believe that Plaintiff had committed an offense. Defendant did not have probable
cause to interrupt, arrest, detain, seize or charge Plaintiff and the intended effect of
doing so was to chill Plaintiff`s rights afforded to her under the Fourth Amendment
to the United States Constitution.

34. The seizure of Plaintiff was, therefore, unreasonable and in violation of her rights
secured by the Fourth Amendment to the United States Constitution.

35. When Defendant Bridges secured Plaintiff` s hands behind her back in handcuffs, he
closed the handcuffs tightly and thereby injured Plaintiff’ s wrists, causing bruising
and tissue damage. That use of force was unreasonable and excessive

36. Prior to her arrival at the jail facility, Plaintiff asked that Defendant Bridges to take
her to the hospital for medical assistance due to the trauma suffered to her head.

Defendant Bridges refused to do so, and his failure to call for medical treatment was

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 8 of 11 Page|D #: 8

unreasonable

37. As a result of the acts of Defendant Bridges, Plaintiff suffered damages to include
being seized and deprived of her freedom, being detained in custody, aggravation of
her head injuries, and emotional distress.

38. The acts of Defendant Bridges were intentional, wanton, malicious, oppressive,
reckless, and/or callously indifferent to the rights of Plaintiff, thus entitling Plaintiff
to an award of punitive damages against Defendant Bridges.

39. lf Plaintiff prevails she is entitled to damages, including attorney fees pursuant to 42

U.S.C. §1988.

WHEREFORE, Plaintiff prays forjudgment against Defendant Brock Bridges in
an amount that is fair and reasonable, for punitive damages and for attorney fees and costs

and for such further relief as is just in the premises.

COUNT II
FAILURE TO OBTAIN MEDICAL TREATMENT IN VIOLATION OF THE
FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION
COGNIZABLE UNDER 42 U.S.C. 8 1983 AGAINST DEFENDANT JEFFERSON
COUNTY SHERIFF’S OFFICE AND DEFENDANT OFFICER JOHN DOE

For Count ll of her cause of action against Defendant Jefferson County Sheriff’s Office,

Plaintiff states:

40. Plaintiff incorporates by this reference the allegations contained in paragraphs l
through 39 as though fully set forth in this Count lI.

41. When Plaintiff Was transported by Defendant Bridges to Defendant Jefferson

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 9 of 11 Page|D #: 9

County Sheriff’s Office detention facility on April 5, 2016, she was booked and
processed by Defendant Officer John Doe.

42. During the course of booking and processing, Plaintiff repeatedly requested
medical assistance from Defendant Doe and Defendant Sheriff’s Office staff, for
treatment of her obvious head injuries, including a concussion and bruising to her
left eye

43. Defendant Sheriff’ s Office has an SOP pertaining to inmate intake, which states
that alleged suspects who arrive at the jail facility with obvious injuries or illnesses
must be transported to a medical facility to obtain medical assistance prior to
admission at the facility.

44. Protocol was not followed when Plaintiff was booked and processed by Defendant
Doe and Defendant Sheriff’s Office.

45. Plaintiff’ s disorientation and confusion, from the time of her arrest, booking, and
processing, should have been obvious symptoms of a concussion warranting
medical intervention to trained peace officers, including Defendants Bridges, Doe,
and other staff members of Defendant Sheriff’ s Office

46. Defendant Sheriff’ s Office, as well as Defendants Bridges and Doe, failed to follow
the Office’s own SOP when all three failed to obtain medical assistance for Plaintiff
when she repeatedly requested it and when she arrived at the facility with obvious
injuries and head trauma that required medical attention.

47. Defendant Jefferson County Sheriff’ s Office, rather than taking affirmative steps to
train its officers in identifying victims of domestic violence to stop the unlawful

practices of its officer, agents and employees, has ratified the malfeasance by

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 10 of 11 Page|D #: 10

prosecuting alleged violations against victims of domestic violence, like Plaintiff,
when the Department and its officers knew or should have known that arrests of
domestic violence victims and subsequent charges were without merit.

48. As a result of the acts of Defendant Jefferson County Sheriff’s Office, Plaintiff
suffered damages to include being seized and deprived of her freedom, being detained
in custody, aggravation of her head injuries, and emotional distress.

49. Specifically, failure of Defendant Sheriff" s Office to obtain medical intervention for
Plaintiff resulted in the worsening of her head injuries, causing lasting brain damage,
including post-concussion syndrome; post-traumatic stress syndrome; anxiety
disorder, requiring additional medication to control panic attacks, such as Xanax,
Tramadol, and antidepressants to treat major depressive disorder, which was made
worse by this incident; increased trouble sleeping due to post-traumatic stress
disorder; bipolar disorder; short-term memory loss; and a heightened fear and
mistrust of the police

50. If Plaintiff prevails she is entitled to damages, including attorney fees pursuant to 42

u.s.C. §1988.

WHEREFORE, Plaintiff prays for judgment against Defendant Jefferson County
SherifF s Office, Defendant Brock Bridges, and Defendant John Doe in an amount that is
fair and reasonable, for attorney fees and costs and for such further relief as is just under

the circumstances

10

Case: 4:18-cv-01957-CAS Doc. #: 1 Filed: 11/20/18 Page: 11 of 11 Page|D #: 11

VERIFICATION

Courtney Wilson, of lawful age, being first duly sworn on oath, deposes and says that
she has read the foregoing Verified Petition, knows the contents thereof, and that the
statements and allegations therein contained are true and accurate to the best of her knowledge

and belief _
oifu\)tlsbv\

Courtney Wilson

 

STATE OF MISSOURI )
) ss

CITY OF ST. LOUIS )

Subscribed and sworn to before rne, thisQQ__ day of M, 2018.

Notary Public

My Cornmission Expires:

w
SAVANNAH DO
Notary Public, Not`;vr"i/SSea|
State of Missouri
St. Louis City
Commission #15302124
omrmsston Expt'res 11~15-2021

 

 
     
      
   

   

 

  

MvC

 
 

Respectfully submitted
November 19, 18

/S/ Chelsea K. Merta

Chelsea K. Merta, MO66876

Lotus Law & Legal Services, LLC
1409 Washington Avenue, Suite 21 l
St. Louis, Missouri 63103

(314) 896 - 3782

(314) 896 ~ 3782 FAX

chelsea@lotuslawllc.com

Attomey for Plaintiff

11

